DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/21 has been entered.
Applicant’s request to examine the non-elected method claims are denied because Applicant has elected the composition claims in the reply to Restriction filed on 8/3/2016.  Therefore, newly submitted claims 40-51 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: They are drawn to the non-elected method of using.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-24, 40-51 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Applicant’s amendments have rendered the 103 obviousness rejections of the last Office Action moot, therefore hereby withdrawn.  For examination purposes, claims 52-53 will be interpreted as being drawn to a composition.  The following new rejections will now apply.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 52-53 are rejected under 35 U.S.C. 112(d) or 112, fourth paragraph, for failing to limit a claim from which it depends.  Claims 52 recites the “pharmaceutical formulation of claim 22,” which does not further limit claim 22, from which it depends. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	Claims 52-53 are rejected under 35 U.S.C. 102(b) as being anticipated by Scholz et al. (US Patent Application 2009/0226541).

	With regards to the limitation regarding “wherein a combination of components a), b), and c) achieves the antimicrobial composition which is effective in providing antimicrobial properties to the pharmaceutical formulation, and the component a) is sufficiently dissolved in the aqueous medium,” it is respectfully considered inherent properties that will necessarily occur since all the claimed components are taught by Scholz et al. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627